            Case 1:20-cv-07725-CM Document 4 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEMETRIUS WHITFIELD,
                                 Plaintiff,                    20-CV-7725 (CM)
                     -against-
 OPERATION, et al.,                                            ORDER OF DISMISSAL

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated September 21, 2020, the Court directed Plaintiff to either pay the $400.00

in fees that are required to file a civil action in this court or submit a completed request to

proceed in forma pauperis (IFP application) within thirty days. On October 19, 2020, the order

was returned to the Court with a notation on the envelope indicating that the mail was

undeliverable to that address. Plaintiff has not complied with the Court’s order, has failed to

notify the Court of a change of mailing address, and has not initiated any further contact with the

Court, written or otherwise. Accordingly, Plaintiff’s complaint, filed in forma pauperis pursuant

to 28 U.S.C. § 1915(a)(1), is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 4, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
